Exhibit 10.3
DIRECTOR FEES
On August 24, 2009, the Board of Directors of Bank of Granite Corporation (the
“Company”) approved changes in the Company’s director fees for the remainder of
2009, as recommended by the Board of Director’s Compensation Committee and its
Nominating and Corporate Governance Committee. Beginning in October 2009, the
following fees will be paid to non-employee directors:
The Chairman will receive an annual retainer of $11,250, payable in quarterly
installments of $2,812.50, in addition to a meeting fee of $750 per board
meeting chaired, payable quarterly.
The Vice Chairman will receive an annual retainer of $10,500, payable in
quarterly installments of $2,625, in addition to a meeting fee of $375 paid to
directors for each board meeting attended, payable quarterly.
Each director other than the Chairman and Vice-Chairman will receive an annual
retainer in the amount of $7,500, payable in quarterly installments of $1,875,
in addition to a meeting fee of $375 for each board meeting attended, payable
quarterly.
Committee members will receive a meeting fee, payable quarterly, in the amount
of $187.50 for each committee meeting attended. Committee chairpersons will
receive a meeting fee, payable quarterly, in the amount of $300 for each
committee meeting they conduct, which is in lieu of the $187.50 committee
meeting fee paid to the other committee members in attendance.

 